Citation Nr: 1755455	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for mucosa-associated lymphoid tissue (MALT) lymphoma.  

2.  Entitlement to service connection for gastric ulcers.  

3.  Entitlement to service connection for a skin disorder other than service-connected keloids.  


REPRESENTATION

Veteran represented by:	Christopher A. Porco, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, the Veteran testified before the undersigned at a Board hearing in Little Rock, Arkansas.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in October 2012 and April 2016, on which occasions it was remanded for further development.  As the requested development has not been completed, a remand is required to ensure compliance with the April 2016 Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A June 2016 report of general information reflects the Veteran's request for hardship status due to a terminal illness, which the Board has construed as a motion to advance his case on the docket based on serious illness.  Under 38 C.F.R. § 20.900(c) (2017), a case may be advanced on the Board's docket for several reasons, to include due to serious illness.  38 U.S.C. § 7107(a)(2) (2012).  The evidence demonstrates that at the time of the request, the Veteran had been recently diagnosed with and treated for gastric cancer.  As the evidence does not demonstrate recurrence of gastric cancer, nor any other terminal illness.  As such, the Board denies the motion to advance on the docket.  

The Board notes that in April 2016 it remanded the issues of entitlement to service connection for residuals of a lumbar strain and a left foot/ankle disability.  Those issues were addressed in a separate Board hearing held in January 2007.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707 (2017).  Accordingly, those issues will be addressed in a separate Board decision to be signed by Veterans Law Judge who presided over those issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his MALT lymphoma is due to exposure to ionized radiation and toxic fumes and gases from ammunition dump sites.  He also claims entitlement to service connection for gastric ulcers and a skin disorder (other than service-connected keloids), to include as secondary to MALT lymphoma.  

The Veteran states that while stationed in Turkey, his primary duty was guarding missiles that emitted radiation.  He also contends that he was exposed to toxic fumes and gases while stationed in Turkey.  The Veteran has submitted information showing that his service unit provided maintenance for Honest John Rocket nuclear warheads.  The Veteran's personnel records include a Record of Assignments which shows that he worked as a security guard while stationed in Cakmakli, Turkey, from February 1982 to February 1983.  

In August 2014, the Veteran testified that while stationed in Turkey, he began experiencing gastrointestinal distress, including vomiting phlegm, and that he continued to experience such symptoms on a recurrent basis since returning to the United States.  A February 1982 in-service treatment record notes the Veteran's complaint of stomach cramps for eight to nine days.  

A July 2010 letter from the Proponency Office for Preventive Medicine stated that they had reviewed information for the Veteran but found no potential for exposure to radiation.  They noted, however, that before they could make a final determination, they needed the following information:  rationale for the security clearance; duty descriptions for the assignments listed in the personnel records; and a fully completed Radiation Exposure Questionnaire.  

In April 2016, the Board remanded for compliance with the procedures for developing claims based on potential exposure to ionizing radiation as set forth in 38 C.F.R. § 3.311 and the VBA Adjudication Manual, M21-1, Part IV.ii.1.C.  

In April 2016, the AOJ requested that the Veteran provide additional information regarding the circumstances of the claimed ionized radiation exposure.  Using additional information provided by the Veteran in response to its April 2016 request, VA requested that the United States Army Dosimetry Center provide all evidence regarding occupational radiation exposure.  In June 2016, the Army Dosimetry Center responded that it researched the files for records of exposure to ionizing radiation for the Veteran, but was unable to locate any records for him.  

Thereafter, the claim should have been referred to Compensation Service, Policy Staff (211B), for referral to the Under Secretary for Health (USH), who is responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See M21-1, Part IV.ii.1.C.4.b., and 5.a.  

The Board notes that any exposure higher than zero triggers a referral to the Under Secretary for Benefits (USB).  Wandel v. West, 11 Vet. App. 200, 205 (1998); see also 38 C.F.R. § 3.311(b)(1)(iii), (c); M21-1, IV.ii.1.C.4.(e)-(f?).  Therefore, under the circumstances, if the Veteran is determined to have been exposed to ionized radiation in service, or, if the Veteran's claimed exposure to toxic gases/fumes is verified, a medical opinion should be obtained addressing whether any such in-service exposure is related to a claimed medical condition.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Under the circumstances described above, the Board finds that additional development is needed prior to adjudication of these issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Using all appropriate sources, seek to verify whether the Veteran was exposed to toxic fumes and/or gases while stationed in Cakmakli, Turkey, to include due to ammunition dump sites.  

If the above efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.

2.  Refer the claim to Compensation Service, Policy Staff (211B), for referral to the USH, to prepare a dose estimate, to the extent feasible, based on available methodologies.  

3.  If the dose estimate prepared by the USH demonstrates exposure higher than zero, refer the claim to the USB to obtain an opinion as to whether the Veteran's MALT lymphoma is at least as likely as not due to such exposure.  

If the claim is not referred to USB, issue a Formal Finding memorandum outlining the steps taken and explaining why no such referral has been made, and associate it with the virtual file.  

4.  After completing directives #1-3, schedule an examination with an appropriate examiner to determine the etiology of the Veteran's MALT lymphoma.  The examiner should review the virtual file, including a copy of this Remand.  
The examiner should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that MALT lymphoma manifested during or is otherwise related to the Veteran's period of active service.  Specifically, the examiner should address the Veteran's in-service treatment for gastrointestinal issues; his testimony that he began experiencing gastrointestinal distress in service and that those symptoms, to include vomiting, have continued since service; and any verified exposure to toxic fumes and/or gases.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

5.  After completing directives #1-3, schedule an examination with an appropriate examiner to determine the etiology of the Veteran's gastric ulcers.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that gastric ulcers manifested during or are otherwise related to the Veteran's period of active service.  Specifically, the examiner should address the Veteran's in-service treatment for gastrointestinal issues; his testimony that he began experiencing gastrointestinal distress in service and that those symptoms, to include vomiting, have continued since service; any verified exposure to toxic fumes and/or gases; and any verified ionized radiation exposure.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastric ulcers were caused by his MALT lymphoma.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastric ulcers have been aggravated (i.e., worsened beyond the normal progression of that disease) by MALT lymphoma.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

6.  After completing directives #1-3, schedule an examination with an appropriate examiner to determine the etiology of any diagnosed skin disorder, other than his service-connected keloids.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all skin disorders, other than service-connected keloids, that are currently present (or present during the period of August 14, 2006, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder, other than service-connected keloids, manifested during or is otherwise related to the Veteran's period of active service.  Specifically, the examiner should address any verified exposure to toxic fumes and/or gases or ionized radiation.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder, other than service-connected keloids, was caused by the Veteran's MALT lymphoma.  

d.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder, other than service-connected keloids, has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's MALT lymphoma.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

7.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


